Citation Nr: 9918537	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  99-05 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for laceration, right 
arm.

2.  Entitlement to service connection for nerve damage.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  This appeal arises from a July 1998 rating 
decision of the Philadelphia, Pennsylvania Regional Office 
(RO), which denied the veteran's claims for entitlement to 
service connection for laceration, right arm, and nerve 
damage.  


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that the duty to assist the appellant in obtaining 
and developing available facts and evidence to support his 
claim includes obtaining medical records to which he has 
referred.  The Court also stated that the Board must make a 
determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In that regard, it is 
noted that in a letter received in February 1999, the veteran 
specified that he received treatment for nerve damage from 
the following VA hospitals in New York:  Bronx, Montrose, 
Albany, and Castle Point.  It does not appear that the RO 
attempted to obtain these treatment records.  

Additionally, in a letter received at the Board of Veterans' 
Appeals (Board) in May 1999, the veteran indicated that he 
desired a personal hearing at the RO.  In June 1999, the 
Board sought clarification of the veteran's request for a 
hearing at the RO, requesting that he specify whether he 
desired a hearing before a Member of the Board or before a 
hearing officer.  The veteran responded that he desired a 
hearing at the RO before a local hearing officer.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the New York VA 
Medical Centers in Albany, Bronx, Castle 
Point, and Montrose, and request copies 
of all the veteran's postservice records 
of treatment relating to nerve damage, 
which have not already been obtained.  
All records obtained should be associated 
with the claims folder.

2.  The RO should afford the veteran a 
personal hearing before a local hearing 
officer at the RO.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims and, if the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and 
the applicable time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










